DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, 10, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (KR 10-1346347-B1).
Regarding Claim 1, Hong discloses a gear rim carrier part (200) for a two-component or multi-component gearwheel (see Fig. 1), wherein:
The gear rim carrier part comprises: An annular section (see Examiner’s annotated partial version of Hong’s Fig. 9, hereinafter “Figure A”) which revolves around an axis of rotation in the circumferential direction (see Figure A; see also Fig. 1). A gear rim arranged radially on the outside of the annular section (see Figure A). A projection (210) which extends radially inwards from the annular section (see Figure A) and has a radially inner free end (see Figure A).
The projection has a first width at the radially inner free end thereof (see Figure A) and has a second width at an opposite end thereof at the transition to the annular section (see Figure A). The projection further having a first axial surface and a second axial surface (see Figure A).
Wherein the first width is smaller than the second width (see Figure A). 
Wherein a width of the projection broadens continuously between the first axial surface and the second axial surface from the first width to the second width (see Figure A).
Wherein a number of protrusions (220) extending outwardly from the projection along the axis of rotation are arranged on the projection (see Figure A; see also Fig. 6). The number of protrusions comprising a first set of protrusions extending from the first axial surface and a second set of protrusions extending from the second axial surface (see Figure A).
Wherein the number of protrusions merge with a curved transition surface into the projection (see Figure A).

    PNG
    media_image1.png
    676
    664
    media_image1.png
    Greyscale

Regarding Claim 6, Hong further discloses the gear rim carrier part according to claim 1, wherein each of the protrusions has a trapezoidal cross section (see Fig. 6, showing that the protrusions are trapezoid in shape at a cross-section taken of the view shown in the figure).
Regarding Claim 8, Hong further discloses the gear rim carrier part according to claim 1, wherein the first axial surface and/or the second axial surface form an axial surface angle with a plane extending perpendicular to the axis of rotation see Figure A), and the protrusions each have at least one end face which forms an end face angle with a plane extending perpendicular to the axis of rotation (see Figure A, the protrusions have a nearly parallel surface with the axis that gradually tapers inward, accordingly multiple faces are formed with different end faces angles), and the end face angle is greater than or equal to the axial surface angle (see Figure A, one of the end faces of the protrusions could be selected to meet this requirement, such as an end face closest to the nearly parallel surface).
Regarding Claim 10, Hong further discloses the gear rim carrier part according to claim 1, wherein the protrusions have an outer radial surface and an inner radial surface (see Figure A), wherein the outer radial surface and/or the inner radial surface extend parallel to the axis of rotation (see Figure A).
Regarding Claim 13, Hong further discloses A two- or multi-component gearwheel (see Fig. 1), comprising a gear rim carrier part according to claim 1, and a connecting part (220) which is connected in a form-fitting manner to the gear rim carrier part (see Fig. 2), wherein the connecting part surrounds the projection (see Fig. 2).
Regarding Claim 15, Hong further discloses the two- or multi-component gearwheel according to claim 13, wherein the two- or multi-component gearwheel comprises an insert part (100) which is connected to the connecting part (see Fig. 2) and is surrounded by the connecting part (see Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR 10-1346347-B1) in view of Kim et al. (US 2013/0228028).
Regarding Claim 3, Hong further discloses that the gear rim carrier part according to claim 1, has the first set of protrusions and second set of protrusions arranged in sets relative to one another in a circumferential direction (see Figure A), but not offset relative to one another in the circumferential direction. However, Kim teaches a gear rim carrier (220) wherein the first set of protrusions (see Fig. 5, showing protrusions extending in an upward direction as the figure is oriented) and the second set of protrusions (see Fig. 5, showing protrusions extending in a downward direction as the figure is oriented) are arranged offset relative to one another in the circumferential direction (see Fig. 5).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing offset protrusions would allow for easier installation of the gear rim carrier part on a connection part, since the overall axial extent of the protrusion and projections would be shorter in an axial direction at any given circumferential location compared to two protrusions that lined up, requiring less flexing of the gear rim carrier in an axial direction to cause connection of the two components. Further, by staggering the protrusions, a stronger connection between the two components would be accomplished since there would be less of a gap between a section of the gear rim carrier having a protrusion and a section of the gear rim carrier not having a protrusions.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear rim carrier disclosed in Hong with circumferentially offset first and second protrusions as taught in Kim to allow for easier installation of gear rim carrier to a connection part, and to further allow for greater connection between the two components by reducing the gaps between non protrusion spaces.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR 10-1346347-B1) in view of Brochot et al. (US 2017/0095950).
Regarding Claim 14, Hong further discloses the two- or multi-component gearwheel according to claim 13, wherein the two-component or multi-component gearwheel is designed as a helical gear, but not a spur gear (see Fig. 4).
However, Brochot teaches that the same type of two- or multi-component gearwheel can be made using “spur teeth” (see [0034]), and accordingly is a spur gear.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to simply replace the helical teeth of the gear disclosed in Hong with spur gear teeth as taught in Brochot to provide a simpler more economic gear from a design and manufacturing standpoint for applications where a helical gear is not necessary.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR 10-1346347-B1) in view of Becker et al. (US 2019/0152347).
Regarding Claim 17, Hong discloses a gear rim carrier part (200) for a two-component or multi-component gearwheel (see Fig. 1), wherein:
The gear rim carrier part comprises: An annular section (see Examiner’s annotated version of Hong’s Fig. 9, hereinafter “Figure A”) which revolves around an axis of rotation in the circumferential direction (see Figure A; see also Fig. 1). A gear rim (see Figure A) arranged radially on the outside of the annular section (see Figure A). A projection (210) which extends radially inwards from the annular section (see Figure A) and has a radially inner free end (see Figure A).
The projection has a first width at the radially inner free end thereof (see Figure A) and has a second width at an opposite end thereof at the transition to the annular section (see Figure A). The projection further having a first axial surface and a second axial surface (see Figure A).
Wherein the first width is smaller than the second width (see Figure A). 
Wherein a width of the projection broadens continuously between the first axial surface and the second axial surface from the first width to the second width (see Figure A).
Wherein a number of protrusions (220) extending outwardly from the projection along the axis of rotation are arranged on the projection (see Figure A; see also Fig. 6). The number of protrusions comprising a first set of protrusions extending from the first axial surface and a second set of protrusions extending from the second axial surface (see Figure A).
Wherein the number of protrusions merge with a curved transition surface into the projection (see Figure A).
Hong discloses that the projections extending radially inward from the annular section and that the gear rim is radially on the outside of the annular section and not that the projections extend radially outwards, nor that the gear rim is radially inside of the annular section. The Examiner notes that these two locational feature differences are due to the Hong gear having external teeth, whereas this embodiment of Applicant’s claimed invention is an internally toothed gear.
However, Becker teaches a two-component gearwheel (42, 136) is designed as a internally toothed gear (see Fig. 6), wherein a gear rim carrier part (136) comprises an annular section (136) which revolves around an axis of rotation (see Fig. 6) in the circumferential direction, a gear rim (see Fig. 6, showing the radially inner toothed portion or element 136) arranged radially on the inside of the annular section (see Fig. 6, showing the radially outward non toothed portion of element 136), and a projection (see Fig. 6, showing that prevent relative rotation between elements 42 and 136) which extends radially outwards from the annular section (see Fig. 6, showing that the portion of element 136 that extends to the greatest extent radially outward from the rest of element 136) and has a radially outer free end (see Fig. 6).
One having ordinary skill in the art would have readily appreciated that applying the projection having protrusions to attached a gear carrier to a connecting part as taught in Hong to an internally toothed ring gear as taught in Becker would provide increased utility to the invention of a gear carrier using projections and protrusions for attachment through increased utility, allowing for the same technique to be applied to various other gear types, and to provide better attachment of an internally toothed gear carrier to a connection portion through greater surface area due to the projection and protrusions.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear rim carrier having protrusions disclosed in Hong with an inwardly extending protrusion as taught in Becker to increase the utility of the gear rim carrier by allowing for the same protrusions to be used to form different a variety of gear types. See also MPEP 2144.04 (V)(I)1.
The resulting Commination would necessarily result in the gear rim being radially on the inside of the annular portion (since the gear teeth are located on the gear rim and in Becker the gear teeth on radially inward of the gear rim) with a projection portion which extends radially outward from the annular section and have a radially outer free end (since the protrusion in Hong extend from the annular portion in a direction away from the gear teeth, in an internally toothed ring gear the direction away from the gear teeth is radially outward).
	Regarding Claim 18, Hong further discloses a two- or multi-component gearwheel, comprising: a gear rim carrier part according to claim 17, and a connecting part (220) which is connected in a form-fitting manner to the gear rim carrier part (see Fig. 2), wherein the connecting part surrounds the projection (see Fig. 2).
Regarding Claim 19, the Combination further suggests the two- or multi-component gearwheel according to claim 18, wherein the two-component or multi-component gearwheel is designed as a ring gear (see Becker Fig. 6).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144.04 (VI) (C) Rearrangement of Parts:
        
        In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).